FILED
                              NOT FOR PUBLICATION                             JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JUAN C. VELASQUEZ PAZ, a.k.a. Juan               No. 10-71561
 Paz, a.k.a. Juan Carlos Paz Velasquez,
                                                  Agency No. A094-292-560
                Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

        Juan Carlos Velasquez Paz, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the agency’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      We reject Valesquez Paz’s claim that he is eligible for asylum and

withholding of removal based on his political opinion. See Barrios v. Holder, 581
F.3d 849, 852-53 (9th Cir. 2009) (holding that a refusal to join a gang does not

constitute a political opinion); Santos-Lemus v. Mukasey, 542 F.3d 738, 747

(rejecting as a political opinion “a general aversion to gangs”). We lack jurisdiction

to consider Velasquez Paz’s claim that he faces persecution based on membership

in an unspecified social group, because he failed to raise this issue to the agency.

See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (per curiam)

(a petitioner will be deemed to have exhausted “only those issues he raised and

argued in his brief before the [agency]”). Accordingly, because Velasquez Paz

failed to demonstrate that he was persecuted or fears persecution on account of a




                                           2                                     10-71561
protected ground, we deny the petition as to his asylum and withholding of removal

claims. See Barrios, 581 F.3d at 856.

      Finally, substantial evidence supports the agency’s denial of CAT relief,

because Velasquez Paz did not establish a likelihood of torture by, at the instigation

of, or with the consent or acquiescence of the Honduran government. See Wakkary

v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    10-71561